PER CURIAM.
We have considered the record and briefs and determine that there was sufficient, competent evidence to support the finding of the trial court “. . . that it is manifestly to the best interest of said child that he be permanently committed to the Catholic Social Services of the St. Petersburg Diocese, Inc., for subsequent adoption. ...” Appellee having failed to demonstrate reversible error or show that the trial court abused its discretion, the order appealed is hereby
Affirmed.
HOBSON, A. C. J., and McNULTY and BOARDMAN, JJ., concur.